Case 1:20-cv-21601-KMW Document 19-15 Entered on FLSD Docket 04/29/2020 Page 1 of 3




                                                 RETURN OF NON‐ SERViCE
                                            UN:TED STATES DISTRiCT COURT
                                                 Southem District of Florida

 Case Number 20 21601 CiV‐ WitLIAMS

 Plain薔 籠



                                                                                       ‖
                                                                                       Ⅲ蠅脚JⅢ ‖
 UNITED STATES OF AMER:CA
 VS.

 Defendant
 GENESiS‖ CHURCH OF HEALTH AND HEALING:MARK GRENON:」                     OsEPH
 GRENON;」 ORDAN GRENON;andJONATHAN GRENON,


 Ull淳 {媚肖識
         啓午s oFHCE
 99 NE 4th Street,suite 300
 MiamL FL 33132

                    dayご Ap耐 ,2020誠 劇amわ be Ⅳ
 器哩鋭滞出l篇 騒:蹴 忌
             雌;躍 盤紺                                                                           ed on」 OSEPH   GREN叫

 Ii Valerle」   oineL.,do hereby attrn that on the 28th day ofAp"l,202C at 3:51 pm,::



 ‖
 紺聾躙卵き
     繭維錨珊脚覇 ilT儘 !:ξ]欄糊爛        『                                                                                 IND
 響:器鷺翌H躙品 Am¨
        :V瀾 器 紺 :離:価
                    Ltt Mttm br                                           ORDER Gttnling 3取
                                            3鷺
                    躙 卵   :風 騨報Ⅷ冠i踏峯               :協    暦
                                                                by
                                                                                                             [「
                    t OF REFERRAL AND NOTiCE OF COuRT PRACTICES


                                  欄 瀕 椰 鯖部             懺 nhL
  『:露 曽t:面 に
 鵬龍
           dl燻 詣38[FttЪ 員
                        霞8器
                          『 」FI睛 ぶ昴∫
                                   肌〕躙 ‖::盤 lFC‖ [:v縮 :馴籠瀧::脇 鷺Pr

 硼 評鶴
    脚                   :ll農 i総黒判ll認 磋lDDRES乳
HAS LIVED HERE FOR A YFAR.THE NElGHBOR STATES T
AGO.
                                                                 脂:j淵野謝』配疑遇品錯鰤賓型礎員
                                                                                 kf)獣籠




                                                                                                        GOVERNMENT
                                                                                                             EXH:B:T
                                                                                                      CASE
                                                                                                      NQ


                                                                                                      認Br         15



                                                                                       Ⅲ
                                                                                       Ⅲ洲ⅢⅢ
                                                                                        I‖ⅢⅢIⅢ                    I‖
Case 1:20-cv-21601-KMW Document 19-15 Entered on FLSD Docket 04/29/2020 Page 2 of 3


                                                                                          601‐ CiV‐      WiLLIAMS

 Ido hereby certiff that I have no interest in the above aclion, that I am over the ago ofelghteen, and that I am a Certified
 Process Sorver in the circuit in which it was served. Under penalty of perjury I deilare ih;l I have rEad lhe foregoing Verified
 Retum of Servioe and that the facts stated in it are true and coneit. frtotiry not requhed pursuant to F.S. 92.sis-         -




                                                                                      VdferidJoiner,.


                                                                                     SERV:CE OF PROCESS,iNC.
                                                                                     20.Box 653653
                                                                                      Mlam:,FL 33265
                                                                                      (305)226‐ 6809

                                                                                      0ur」 ob Senal Numberi SOP‑2020000632
                                                                                      Ret R2oFLSl1007‐ 130


                                    COP/● Bht0 1992 202● Oa nbase SarvlcoB inc・   Pfocess SeⅣ 8rs ToO box vÒd
Case  l:20‑cv‑21601‑KMヽ V Document
 Case1:20-cv-21601-KMW     Document17 Entered
                                   19-15      on FLSD
                                          Entered      Docket
                                                  on FLSD     04′
                                                          Docket  27/2020 Page
                                                                 04/29/2020    4 3of5
                                                                            Page   of 3


                                  UNITED STATES DISTRICT COURT
                                  SOUTⅡ ERN DISTRICT OF FLORIDA
                                     Case No.20‐ 21601‐ CIV‥ WILLIAMS


     UNITED STATES OF AMERICA,
                                             P′   αJん
                                                        ̀ら




     GENESIS Ⅱ CHURCH OF HEALTH AND
       HEALING;
     MARK GMNON;
     JOSEPH GMNON;
     JORDAN GRENON;and
     JONATHAN GttNON,
                                          Defendants.
                                                             /

                                     SUMMONS IN A CIVIL ACTION

    To:                      JOSEPH GRENON
                             4109 Residence Dr., Unit 521
                             Fort Myers, FL 33901

            A lawsuit has been filed against you.

            Within 2l days after service of this summons on you (not counting the day you received it)          or
                                                                                                             -
    60 days if you are the United States or a United States agency, or an officer or employee of the United States
    described in Fed. R. Civ. P. 12 (a)(2) or (3)       you must serve on the plaintiff an answer to the attached
                                                     -
    complaint or a motion under Rule 12 of the Federal      Rules of Civil Procedure. The answer or motion must
    be served on the plaintiff or plaintiff's attorney, whose name and address are:

                                                                             Ross S. Goldstein
                      Matthew J. Feeley
                                                                              David A. Frank
              Assistant United States Attorney
                                                                         Senior Litigation Counsel
               United States Attorney's Office
                                                                   United States Department of Justice
             for the Southern District of Florida
                                                                       Consumer Protection Branch
                  99 NE 4'h Street, Suite 300
                                                                             P.O. Box 386
                      Miami, FL33132
                                                                          Washington,DC 20044

           If you fail to respond, judgment by default will be entered against you for the relief demanded in
    the complaint. You must also file your answer or motion with the court.


                                                                                                  SUMMONS

               Apr   27,2020                                                                  s/ Al ish a Beasl ey-M arti n
    Date:
                                                                                               Deputy C:億 籍 k

                                                                        Angela E- Nable        ●.S Diitrict c● o餞 、

                                                                        Clerk of Court
